Citation Nr: 0412139	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service connected for left hip fasciitis and 
is currently in receipt of a 10 percent disability rating, 
effective June 18, 1998.  He contends that he has a serious 
employment handicap that, along with his 10 percent 
disability rating, entitles him to vocational rehabilitation 
benefits.    

An April 2002 statement of the case indicates that the 
veteran was provided with a disallowance letter in March 2002 
outlining the rationale for non-entitlement to vocational 
rehabilitation.  The claims file does not contain this 
letter, nor is the veteran's vocational rehabilitation folder 
associated with the claims file.  As these are pertinent to 
the issue on appeal, they must be obtained prior to Board 
adjudication.  

Additionally, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the veteran's claim of 
entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the instant case, it is unclear whether the veteran and 
his representative were provided notice of the VCAA 
provisions, the nature of the evidence needed to substantiate 
the veteran's claim for vocational rehabilitation benefits, 
or the respective responsibilities of the veteran and VA in 
obtaining such evidence.  As such, a remand is necessary to 
appropriately notify the veteran.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
vocational rehabilitation folder, 
including the decision of March 2002 
denying his application for Chapter 31 
benefits.  

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his vocational 
rehabilitation claim, and indicating 
whether the veteran should submit such 
evidence or whether VA will obtain and 
associate such evidence with the claims 
file.  The RO should request the veteran 
to submit all evidence in his possession 
pertinent to the appeal.  

3.  The RO should then assess whether any 
additional notification and/or 
development is necessary for appropriate 
adjudication of the claim.  

4.  After completing the above action, 
the veteran's claim should be 
readjudicated, based on the entirety of 
the evidence, to include consideration of 
both the VA claims file and the 
vocational rehabilitation folder; the 
latter should remain associated with the 
claims file for the pendency of the 
instant appeal to the Board.  If the 
claim is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case that includes all 
potentially applicable regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


